 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT MARTINEZ, an individual, on                No. 1:16-cv-01730-DAD-SKO
      behalf of himself and all others similarly
12    situated,
13                       Plaintiff,                     ORDER STAYING ACTION
14           v.
15    KNIGHT TRANSPORTATION, INC.
      d/b/a ARIZONA KNIGHT
16    TRANSPORTATION, INC., and DOES 1
      through 50, inclusive,
17
                         Defendants.
18

19

20          On September 30, 2016, plaintiff, a truck driver, commenced this class action on behalf of

21   himself and other truck drivers employed by defendant, asserting claims including state law

22   claims for failure to provide meal and rest breaks. (Doc. No. 2-1.) On October 15, 2019, the

23   parties stipulated to staying this action, including discovery, pending a decision by the Ninth

24   Circuit Court of Appeals in four matters challenging the Federal Motor Carrier Safety

25   Administration’s (“FMCSA”) determination preempting California’s meal and rest break laws for

26   drivers subject to the federal hours of service regulations. (Doc. No. 51 at 2; see also 83 Fed.

27   Reg. 67470, 2018 WL 6809341, 67480 (Dec. 28, 2018).) Because the viability of plaintiff’s meal

28   and rest break claims depend on whether the Ninth Circuit affirms or reverses the FMCSA’s
                                                       1
 1   determination, the parties seek a stay of this action in its entirety pending the Ninth Circuit’s

 2   decision.

 3          Good cause appearing, and pursuant to the parties’ stipulation, the court orders as follows:

 4          1.      This matter, including all discovery and motion practice, is stayed in its entirety,

 5                  pending the Ninth Circuit’s decision regarding the FMCSA’s determination; and

 6          2.      The parties shall file a joint status report within thirty (30) days of the Ninth

 7                  Circuit’s decision regarding the FMCSA’s determination, wherein each party shall

 8                  state its position on whether to lift the stay, without prejudice to the rights of either

 9                  party to move, thereafter, for a further stay.

10   IT IS SO ORDERED.
11
        Dated:     October 15, 2019
12                                                       UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
